PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-0005


WILLIAM LEROY BARNES,

                    Petitioner - Appellant,

             v.

EDWARD THOMAS, Warden, Central Prison, Raleigh, North Carolina,

                    Respondent - Appellee.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:08-cv-00271-TDS-JEP)


Argued: May 8, 2019                                        Decided: September 12, 2019


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Reversed and remanded by published opinion. Judge Floyd wrote the opinion in which
Judge Thacker joined. Judge Agee wrote a separate dissenting opinion.


ARGUED: M. Gordon Widenhouse, Jr., RUDOLF WIDENHOUSE, Chapel Hill, North
Carolina, for Appellant.      Jonathan Porter Babb, Sr., NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee. ON BRIEF:
George B. Currin, Asheville, North Carolina, for Appellant. Joshua H. Stein, Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.
FLOYD, Circuit Judge:

       More than 20 years ago, Petitioner William Leroy Barnes was convicted of murder

in North Carolina state court and sentenced to death. Following the trial, Barnes sought to

overturn his death sentence, claiming that during sentencing deliberations, a juror

improperly consulted with her pastor about whether she could vote to impose the death

penalty without running afoul of her religious beliefs. She then relayed his guidance to the

entire jury. Barnes’ juror misconduct claim made its way through the North Carolina state

courts, culminating in a final denial in state post-conviction proceedings. On Barnes’ first

federal habeas appeal, we held that the post-conviction court violated clearly established

federal law by failing to afford Barnes a presumption of prejudice and an evidentiary

hearing on his juror misconduct claim, as required by Remmer v. United States, 347 U.S.
227, 229 (1954). We remanded for an evidentiary hearing to determine if this error resulted

in actual prejudice, thus warranting habeas relief. We now hold that it did.

                                              I.

       William Leroy Barnes, an inmate on North Carolina’s death row, appeals the district

court’s second denial of his petition for writ of habeas corpus against Edward Thomas,

Warden of the Central Prison in Raleigh, North Carolina (hereinafter the “State”). In 1994,

Barnes was convicted of first-degree murder in North Carolina state court for the deaths of

B.P. and Ruby Tutterow. After Barnes was found guilty, the trial proceeded to the

sentencing phase, where the jury was charged with determining whether Barnes and his

two codefendants would be sentenced to death or life imprisonment. During closing

arguments of the sentencing phase, an attorney representing Frank Chambers, one of


                                             2
Barnes’ codefendants, made religiously charged statements about a juror’s choice to

impose the death sentence:

             Surely, one among you believes in God, the father, the son, the
             Holy Ghost, the teachings of Jesus Christ. And if you do, you
             know that Frank Chambers will have two judgment days. The
             one he’s got today, where you sit as his judge, and you
             determine what happens with his earthly life. . . . [I]f you are
             a true believer, you know that he will have a second judgment
             day. . . . On that day, he will be judged not by the law of man,
             but by a higher law, the laws of God. . . . If you’re a true
             believer and you believe that Frank Chambers will have a
             second judgment day, then we know that all of us will too. All
             of us will stand in judgment one day. And what words is it that
             a true believer wants to hear? Well done, my good and faithful
             servant. You have done good things with your life. You have
             done good deeds. Enter into the Kingdom of Heaven. Isn’t
             that what a true believer wants to hear? Or does a true believer
             want to explain to God, yes, I did violate one of your
             commandments. Yes, I know they are not the ten suggestions.
             They are the ten commandments. I know it says, Thou shalt
             not kill, but I did it because the laws of man said I could. You
             can never justify violating a law of God by saying the laws of
             man allowed it. If there is a higher God and a higher law, I
             would say not. To be placed in the predicament that the State
             has asked you to place yourself in, is just that. To explain when
             your soul is at stake. Yes, I know the three that I killed were
             three creatures of yours, God. And that you made them in your
             likeness. I know you love us all, but I killed them because the
             State of North Carolina said I could. Who wants to be placed
             in that position? I hope none of us. And may God have mercy
             on us all.


J.A. 1530–33.

      These statements were presented with no interjection from the prosecution or the

trial court. The next day, the jury recommended that Barnes be sentenced to death.

Immediately after the jury returned its sentencing recommendation and exited the



                                            3
courtroom, Barnes’ attorney alleged to the trial court that one of the jurors had met with

her pastor to discuss the death penalty during sentencing deliberations and had relayed the

pastor’s counsel to the other jurors. The trial court denied Barnes’ request to inquire further

into the matter, and Barnes appealed to the Supreme Court of North Carolina. The state

supreme court denied relief, holding that Barnes had not proven that the alleged contact

between the juror and her pastor prejudiced Barnes or denied him the right to an impartial

jury.

        In 1999, Barnes sought state post-conviction relief by filing a Motion for

Appropriate Relief (MAR) in Rowan County Superior Court (the “MAR Court”), in which

he reasserted his juror misconduct claim, among others. With the motion, Barnes presented

new information to further corroborate his juror misconduct claim. For example, Barnes

introduced a summary of a 1995 interview his direct appeal team conducted with the juror

accused of misconduct, Hollie Jordan (hereinafter “Juror Jordan”). Juror Jordan signed the

summary and acknowledged that it was an accurate representation of the interview.

According to the summary, Juror Jordan was offended by the religiously charged closing

arguments, and although she “‘did not accept the attorney’s argument,’ she did notice ‘that

another juror, a female, seemed visibly upset.’” Barnes v. Joyner, 751 F.3d 229, 235 (4th

Cir. 2014) (hereinafter Barnes I) (quoting interview summary). “‘To remedy the effect of

the argument, [Juror] Jordan brought a Bible from home into the jury deliberation room’

and read a passage to all the jurors, which provided ‘that it is the duty of Christians to abide

by the laws of the state.’” Id. (quoting interview summary).




                                               4
       The MAR Court summarily denied Barnes’ juror misconduct claim as “procedurally

barred and without merit” because the issue had been previously addressed and rejected by

the Supreme Court of North Carolina on direct appeal. 1 J.A. 1883. The Supreme Court of

North Carolina denied Barnes’ request for certiorari review.

       In 2008, Barnes filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 in which he again raised his juror misconduct claim. Barnes argued that under

Remmer v. United States, 347 U.S. 227 (1954), he was entitled to a presumption of

prejudice and an evidentiary hearing upon presentation of a credible allegation of juror

misconduct. A magistrate judge recommended that his juror misconduct claim be denied.

After concluding that Barnes’ claims did not require a hearing, the district court adopted

the magistrate judge’s recommendation and denied Barnes’ habeas petition. Barnes then

brought his first appeal.

       On our first review of this case, we concluded that the MAR Court’s disposal of

Barnes’ juror misconduct claim amounted to an unreasonable application of Remmer v.

United States, 347 U.S. at 229, which “clearly established not only a presumption of

prejudice, but also a defendant’s entitlement to an evidentiary hearing, when the defendant

presents a credible allegation of communications or contact between a third party and a

juror concerning the matter pending before the jury.” Barnes I, 751 F.3d at 242. We


       1
        N.C. Gen. Stat. § 15A-1419(a)(2) provides that a claim is procedurally barred for
purposes of MAR review if, among other things, the issue “was previously determined on
the merits upon an appeal from the judgment . . . in the courts of this State or a federal
court.” However, this provision is not a procedural bar for purposes of federal habeas
review. Brown v. Lee, 319 F.3d 162, 170 n.2 (4th Cir. 2003).


                                            5
distinguished Barnes’ allegations of juror misconduct from cases in which we have held

that an internal juror influence—i.e., a juror’s own bias or communication with fellow

jurors—does not implicate a defendant’s Sixth Amendment right to an impartial jury. Id.

at 245–46; see also Robinson v. Polk, 438 F.3d 350, 361–66 (4th Cir. 2006) (holding that

juror’s request for bailiff to bring Bible into jury room was not an external influence raising

Sixth Amendment concerns because bailiff did not “instruct[] the jury to consult the Bible”

or do “anything other than simply provide the Bible upon the juror’s request”); Stockton v.

Com. Of Va., 852 F.2d 740, 744 (4th Cir. 1988) (distinguishing between internal “juror

impairment or predisposition” and the more serious danger of “extraneous

communication”). Because Barnes credibly alleged an improper external influence on the

jury, we held, the MAR Court erred in failing to apply a presumption of prejudice and

afford Barnes a hearing. Barnes I, 751 F.3d at 247–48. However, because habeas relief is

only warranted if the petitioner suffered actual prejudice as a result of the constitutional

error, we remanded the case for the district court to conduct an evidentiary hearing “solely

on the issue of whether the state court’s failure to apply the Remmer presumption and

failure to investigate Juror Jordan’s contact with Pastor Lomax had a substantial and

injurious effect or influence on the jury’s verdict.” Id. at 252.

       On remand, the parties held an evidentiary hearing before a magistrate judge.

Barnes called four witnesses: Janine Fodor, Hollie Jordan, Ardith Peacock, and Leah

Weddington. The State called no witnesses.

       During the evidentiary hearing, the parties raised several objections to certain

testimony regarding the jurors’ mental thought processes under Federal Rule of Evidence


                                              6
606. The magistrate judge acknowledged that there were “gray areas,” or confusion, as to

how Rule 606 should apply to the hearing and allowed the State to maintain a standing

objection. J.A. 2260. Even with this standing objection, however, the State made several

Rule 606 objections throughout the hearing and engaged in extended colloquy with the

magistrate judge on how to resolve the issue. See, e.g., J.A. 2283–90. The magistrate

judge did not exclude any testimony during the hearing, itself, but gave the parties an

opportunity to further address the issue in their post-hearing briefing.

       Barnes’ first witness, attorney Janine Fodor, represented Barnes in his direct appeal.

Fodor testified that while reviewing the trial record, she flagged Barnes’ juror misconduct

claim as an issue to raise on direct appeal. She then conducted interviews of some members

of the jury and “asked about whether or not anybody remembered a juror contacting

somebody or bringing a Bible into the jury room.” J.A. 2255. Fodor testified that she

interviewed Juror Jordan, who confirmed that she had contacted her pastor during

sentencing deliberations and shared his thoughts with the jury.

       Barnes next called Hollie Jordan. Juror Jordan testified that when she was a juror

for Barnes’ capital murder trial, she attended Old Country Baptist Church where Tom

Lomax was the pastor. She testified that she attended church “[e]very time the doors were

open” and considered Pastor Lomax a spiritual guide. J.A. 2267–68. According to Juror

Jordan, the closing arguments of Chambers’ attorney “stood out” to her because he stated

that “if [defendants] got the death sentence that [the jurors] would burn in hell.” J.A. 2269.

Juror Jordan testified that she “didn’t know the Bible all that well then” and sought further

counsel from Pastor Lomax on the first night of jury deliberations, before the jury had


                                              7
reached a sentence. J.A. 2269. Juror Jordan said she spoke with Pastor Lomax for “a

couple hours probably,” but only discussed the case with him for a “few minutes.” J.A.

2270–71. She told him “how horrific the pictures [of the crime scene] were,” J.A. 2270,

and “asked him if we gave [defendants] the death sentence would we burn in hell.” J.A.

2269. Pastor Lomax answered no and told her the jurors “had to live by the laws of the

land.” J.A. 2271. Juror Jordan testified that Pastor Lomax pointed her to “some scriptures

in the Bible . . . that explained everything.” J.A. 2271. She testified that although she “was

worried” that the jurors were “going to die because [they were] killing [the defendants],”

she felt better after speaking with Pastor Lomax. J.A. 2272. Juror Jordan testified that she

returned to the jury room the following day and spoke with her fellow jurors for 15 to 30

minutes about her conversation with Pastor Lomax.

       In response to a question posed by Barnes’ counsel, Juror Jordan also noted that

when she spoke with Pastor Lomax, she had already “made up in [her] mind” on the

sentence she was going to vote for; she “just wanted to know if [she] was going to burn in

hell for it.” J.A. 2272. Barnes moved to strike this statement under Federal Rule of

Evidence 606. In its report and recommendation, the magistrate judge agreed with Barnes

that the “juror’s mental thought processes should not be considered” and did not consider

this response. J.A. 2390. The district court likewise did not consider the statement.

       Barnes next called Ardith Peacock (hereinafter “Juror Peacock”), another juror in

Barnes’ trial. Juror Peacock testified that on the second day of sentencing deliberations,

Juror Jordan brought a Bible into the jury room and read several passages aloud. While

she did not recall the specific passages that Juror Jordan read, she remembered that one


                                              8
dealt with an “eye for an eye and tooth for a tooth.” J.A. 2281. Juror Peacock testified that

Juror Jordan did not say, specifically, whether the verses were intended to advocate for or

against the death penalty.    But she agreed with Barnes’ counsel’s statement that Juror

Jordan brought the passages to the jury’s attention in order to rebut the religious statements

made during the sentencing phase of trial.

       Barnes next called Leah Weddington (hereinafter “Juror Weddington”), another

juror at Barnes’ trial. Juror Weddington testified that she recalled a female juror reading

passages from a Bible in the jury room but did not recall the name of the juror or the specific

passages that were read. When asked what may have prompted the juror to read the verses

in the jury room, Juror Weddington responded “I guess she was trying to convince someone

to—it was okay to give him the death penalty.” J.A. 2295.

       Following the evidentiary hearing, the magistrate judge issued a report and

recommendation concluding that juror misconduct did not have a substantial and injurious

effect on the outcome of Barnes’ case. With regard to the Rule 606 issue, as noted, the

magistrate judge excluded Juror Jordan’s testimony that she would have voted to impose

the death penalty regardless of Pastor Lomax’s advice. However, the magistrate judge also

noted that the State “did not address [its Rule 606 objections] with any additional authority

or specificity” in its post-hearing briefing and the testimony to which the State objected

“appear[ed] to fall within the exceptions in Fed. R. Evid. 606(b)(2)(A) and (B).” J.A. 2390.

The magistrate judge therefore overruled the State’s Rule 606 objections. The district court

held that the magistrate judge did not err in these evidentiary rulings.




                                              9
       In concluding that Barnes had not shown actual prejudice, the magistrate judge

reasoned that there was no evidence Pastor Lomax had expressed his views on the death

penalty or attempted to persuade Juror Jordan to vote for or against it. The magistrate judge

reasoned that evidence did not indicate that Juror Jordan explicitly told the other jurors

whether the passages she read were for or against imposing the death penalty. J.A. 2397

(“[T]he passages were related to Pastor Lomax’s limited statement to Juror Jordan that the

jurors would not ‘burn in hell’ and that they should follow the law.”). Moreover, the

magistrate judge noted, aggravating factors against Barnes likely factored more heavily

into the jury’s decision than Juror Jordan’s communication with Pastor Lomax. The district

court once again adopted the magistrate judge’s report and recommendation and denied

habeas relief. Barnes again appeals to this Court.



                                                  II.

       We review the district court’s denial of Barnes’ habeas petition de novo. See

Bauberger v. Haynes, 632 F.3d 100, 103 (4th Cir. 2011).



                                                  III.

                                                  A.

       We concluded in Barnes I that the MAR Court’s failure to properly apply the

Remmer presumption and allow Barnes a hearing “involved an unreasonable application

of clearly established Federal law, as determined by the Supreme Court of the United

States.” Barnes I, 751 F.3d at 238 (quoting 28 U.S.C. § 2254(d)(1)). However, “we are


                                             10
not permitted to grant habeas relief unless we are convinced that the error had a substantial

and injurious effect”—otherwise known as actual prejudice—on the jury’s sentence

recommendation. 2 See Fullwood v. Lee, 290 F.3d 663, 679 (4th Cir. 2002) (internal

quotation marks omitted). “[A] state court’s failure to apply the [Remmer] presumption

only results in actual prejudice if the jury’s verdict was tainted” by the external

communication. Barnes I, 751 F.3d at 253 (quoting Hall v. Zenk, 692 F.3d 793, 805 (7th

Cir. 2012)). Therefore, while the constitutional error in this case lies with the MAR Court’s

failure to properly apply Remmer, in assessing actual prejudice, we look to the effect of

Juror Jordan’s external communication on the jury’s sentencing decision.

       The substantial and injurious effect standard used to determine harmlessness on

habeas appeal comes from the Supreme Court’s decision in Kotteakos v. United States, 328
U.S. 750 (1946). 3 That case instructs us to look to “what effect the error had or reasonably

may be taken to have had upon the jury’s decision.” Id. at 764. “If, when all is said and

done, the conviction is sure that the error did not influence the jury, or had but very slight

effect, the verdict and the judgment should stand.” Id. However, “[i]f the federal court is

‘in grave doubt’ about whether the trial error had a ‘substantial and injurious effect or


       2
         As we noted in Barnes I, petitioners are not entitled to the Remmer presumption
of prejudice when proving a substantial and injurious effect on habeas appeal. See Lawson
677 F.3d 629, 644 (4th Cir. 2012) (citing Vigil v. Zavaras, 298 F.3d 935, 941 n.6 (10th Cir.
2002)).
       3
         The Kotteakos standard is a “less onerous harmless-error standard” than the
requirement on direct appeal that an error be proven “harmless beyond a reasonable doubt.”
Brecht v. Abrahamson, 507 U.S. 619, 623 (1993) (holding that the Kotteakos standard
applies to harmless error review on habeas appeal).


                                             11
influence’ on the verdict and therefore finds itself ‘in virtual equipoise’ about the issue, the

error is not harmless.” Lawlor v. Zook, 909 F.3d 614, 634 (4th Cir. 2018) (holding that

state court’s failure to admit mitigating evidence regarding defendant’s ability to adjust to

prison was not harmless when the jury expressed confusion over whether and how it could

consider such evidence).

                                                   B.

       After reviewing the record, which now includes the evidentiary hearing to which

Barnes was legally entitled, we hold that Juror Jordan’s external communication was not

harmless. Accordingly, we reverse and remand the district court’s denial of habeas relief.

        We note at the outset that our inquiry into whether Barnes has met his burden of

showing actual prejudice under the Kotteakos standard is frustrated to some extent by the

application of Federal Rule of Evidence 606 in this context. That rule provides that a juror

may not testify about “any statement made or incident that occurred during the jury’s

deliberations; the effect of anything on that juror’s or another juror’s vote; or any juror’s

mental processes concerning the verdict or indictment.” Fed. R. Evid. 606(b)(1). While,

under an exception to the rule, a juror may testify about whether “extraneous prejudicial

information was improperly brought to the jury’s attention” or any “outside influence was

improperly brought to bear upon any juror,” Fed. R. Evid. 606(b)(2), “juror testimony

concerning the effect of the outside communication on the minds of jurors is inadmissible,”

Stockton v. Com. Of Va., 852 F.2d 740, 744 (4th Cir. 1988) (emphasis added).

       Rule 606 thus presents unique difficulties in the context of juror misconduct claims.

See Stockton, 852 F.2d at 750 (Widener, J., concurring in part and dissenting in part) (“To


                                              12
hold, as we do, that any extraneous communication to a juror is presumably prejudicial

unless innocuous, and then prevent the State from proving lack of prejudice by the very

juror involved, very nearly places the State in a box from which escape is difficult if not

impossible.”); Sherman v. Smith, 89 F.3d 1134, 1144 (4th Cir. 1996) (Murnaghan, J.,

dissenting) (noting that because of a “sparse inquiry into [a juror’s misconduct] at a post-

trial hearing” due to Rule 606, “we do not have all of the facts concerning the juror’s”

misconduct). For example, Barnes was tasked with proving that Juror Jordan’s conduct

affected the jury’s decision, but he was prohibited from directly asking any of the jurors

about this effect. This paradox led to confusion during the evidentiary hearing and lengthy

colloquies between the parties and the magistrate judge as to the propriety of certain lines

of questioning. Meanwhile, the State argues that the district court erred in using Rule 606

to exclude Juror Jordan’s testimony stating that she already decided to vote for the death

penalty before consulting with Pastor Lomax.

       Given how Rule 606 limits the presentation of evidence in these circumstances, it is

especially important for us to view the record practically and holistically when considering

the effect that a juror’s misconduct “reasonably may be taken to have had upon the jury’s

decision.” Kotteakos, 328 U.S. at 764. Doing so in this case leaves us with “‘grave doubt’

about whether the trial error had a ‘substantial and injurious effect or influence’ on the

[sentence].” Lawlor, 909 F.3d at 634.

       Juror Jordan, a devoutly religious individual, was struck by an attorney’s assertion

that she would go to hell if she voted to impose the death penalty. She approached her

pastor and spiritual guide in the middle of jury deliberations to obtain clarity on that very


                                             13
subject, and he assured her that, contrary to the attorney’s arguments, her religious beliefs

permitted her to vote for the death penalty. Aware that other jurors had been troubled by

the attorney’s remarks, she then spent up to 30 minutes discussing her pastor’s counsel

with the entire jury and reading several Bible verses that he had suggested out loud. Other

members of the jury testified that Juror Jordan shared the biblical passages to rebut the

attorney’s religious statements and “convince someone . . . it was ok” to impose the death

penalty. 4 J.A. 2295. While Rule 606 deprives us the benefit of “smoking gun” testimony, 5

the natural ramifications of this series of events are apparent. Kotteakos does not require

us to ignore them. 6


       4
        The dissent argues that Juror Weddington’s statement that she “guess[ed] [Juror
Jordan] was trying to convince someone . . . it was okay to give him the death penalty,”
J.A. 2295, is speculative and therefore useless to our analysis. But we do not think that the
word “guess” voids Juror Weddington’s testimony of any value, especially when her
testimony aligns with other evidence indicating that Juror Jordan relayed Pastor Lomax’s
message to the jury in order to refute the religious statements made during closing
arguments. Juror Peacock agreed that it would “be fair to say that [Juror Jordan] brought
the Bible passages in to rebut Chambers’ attorney’s argument.” J.A. 2292. And the 1995
interview of Juror Jordan conducted by Barnes’ direct appeal team indicated that Juror
Jordan sought Pastor Lomax’s counsel and relayed it to the jury after noticing that another
juror was visibly upset by the closing arguments. Because Barnes’ evidentiary hearing
came more than 20 years after he requested and was entitled to it, we are left to grapple
with decades-old recollections of only a few jurors. We do not rely on Juror Weddington’s
testimony as isolated evidence of prejudicial effect, but as part of a larger and necessarily
circumstantial body of evidence that speaks to the substance of Juror Jordan’s
communication and its effect on the jury.
       5
         See, e.g., Fullwood, 290 F.3d at 679–80 (holding that under Rule 606, habeas
petitioner could not rely on an affidavit stating that external influence caused a juror to vote
for the death penalty).
       6
        In analyzing the effects that a private conversation reasonably may be taken to
have had on the jury’s sentencing decision, we are mindful of the profound distrust with
(Continued)

                                              14
       The State urges us to consider Juror Jordan’s testimony that she had already decided

to vote for the death penalty before consulting with Pastor Lomax and only consulted him

to determine whether she would “burn in hell” for that decision. J.A. 2272. Because this

testimony was elicited by Barnes’ attorney, the State argues the testimony is admissible

under the “invited error” doctrine. But even if we were to accept the State’s argument, our

conclusion would not change. Juror Jordan shared Pastor Lomax’s counsel with the other

jurors in an apparent effort to “convince someone . . . it was ok” to vote for the death

penalty. J.A. 2295. And taking Juror Jordan at her word that she had already made up her

mind, her testimony necessarily indicates that the only reason to bring Pastor Lomax’s

views into the jury room was to convince the other jurors to impose the death penalty. In

other words, Juror Jordan’s state of mind is not, alone, dispositive, and we may nonetheless

reasonably conclude that Pastor Lomax’s external influence affected the jury’s decision.

       Our dissenting colleague argues that Pastor Lomax’s communication with Juror

Jordan was neutral as to the death penalty and had no bearing on the jury’s ultimate

decision. Evidence does not indicate, the dissent argues, that the pastor provided a direct



which courts regard an extraneous influence on any juror. See, e.g., Turner v.
Louisiana, 379 U.S. 466, 473–74 (1965) (concluding that defendant suffered prejudice
from officers’ association with jurors in their charge during a case for which the officers
were key prosecution witnesses and their testimony conflicted with that of the
accused); Parker v. Gladden, 385 U.S. 363, 363–65 (1966) (concluding that bailiff’s
comment to two jurors that the “wicked fellow (petitioner), he is guilty” and that “[i]f there
is anything wrong (in finding petitioner guilty) the Supreme Court will correct it” was not
harmless); Fullwood, 290 F.3d at 681 (noting that, if true, defendant’s allegations of juror
misconduct may constitute actual prejudice when juror’s spouse pressured her throughout
the trial to impose the death penalty). This distrust is only amplified when, as in this case,
extraneous information is offered to the entire jury.


                                             15
recommendation as to Barnes’ sentence or otherwise “expanded the circumstances in

which the jury could lawfully impose the death penalty.” But a prejudicial influence need

not take the form of a third party directly telling jurors how they should vote or introducing

new facts or law for their consideration. See, e.g., Turner v. Louisiana, 379 U.S. 466, 473–

74 (1965) (holding that key prosecution witnesses’ association with jurors throughout trial

was prejudicial even though witnesses did not discuss details of the case with jurors). An

improper external influence may include “an outside influence upon the partiality of the

jury, such as ‘private communication, contact, or tampering . . . with a juror.’” Robinson,
438 F.3d at 363 (citing Remmer, 347 U.S. at 229). Pastor Lomax’s thoughts on whether

the Bible condones the death penalty—when, in urging jurors to vote against that

punishment, an attorney had just insisted that it does not—constitutes an outside influence

on the jury’s partiality.

       It is also somewhat specious to suggest that the message conveyed to the jury was

neutral. Viewing the evidence in context, we may readily discern the thrust and objective

of Pastor Lomax’s conversation with Juror Jordan, and hers with the rest of the jury. Pastor

Lomax’s instruction that jurors would not go to hell if they “live[d] by the laws of the

land,” J.A. 2271, served to contradict the statements made by Chambers’ attorney that

while North Carolina law allowed jurors to impose the death penalty, God’s law did not.

It is reasonable to conclude that, especially coming from a figure of religious authority,

Pastor Lomax’s message assuaged reservations about imposing the death penalty that the

attorney’s comments may have instilled. Further, the length of Juror Jordan’s conversation




                                             16
with the jury—up to 30 minutes in less than two full days of deliberation—counsels against

concluding that the discussion had no effect on the jury’s decision.

       Finally, we are not convinced that the strength of the State’s case against Barnes

precludes us from holding that Barnes has shown actual prejudice. The focus of the

harmless error inquiry is “not on the sufficiency of the evidence absent the error, but rather

on the impact of the error on the jury’s verdict.” Sherman, 89 F.3d at 1155 (Motz, J.,

concurring in part and dissenting in part); see also Sullivan v. Louisiana, 508 U.S. 275, 279

(1993) (“Harmless error review looks . . . to the basis on which the jury actually rested its

verdict . . . not [to] whether, in a trial that occurred without the error, a guilty verdict would

surely have been rendered.”).

       While the harmless error standard on habeas review is stringent, it does not require

virtual certainty to grant relief. The testimony presented at the evidentiary hearing was

sufficient to leave us “in virtual equipoise” as to whether the error had a substantial and

injurious effect on the jury’s decision. Lawlor, 909 F.3d at 634.



                                                    IV.

       At this stage in the proceedings, Barnes has met his evidentiary burdens as to both

constitutional error and actual prejudice. Therefore, we REVERSE the district court’s

denial of habeas relief and REMAND for further proceedings consistent with this opinion.




                                               17
AGEE, Circuit Judge, dissenting:

       To obtain relief under 28 U.S.C. § 2254, a state prisoner must demonstrate actual

prejudice. Barnes asserts that he has satisfied his burden by showing: (1) after a co-

defendants’ counsel argued the jurors would go to hell if they imposed the death penalty,

a juror asked her pastor whether the Bible did indeed direct that course if they decided to

impose the death penalty; (2) the pastor responded “no” and provided her with Bible verses

supporting the view that Christians are called to follow the law of the land; and (3) the juror

shared her pastor’s response and the Bible verses with her fellow jurors during

deliberations. The majority agrees with Barnes and grants him habeas relief based on its

conclusion that this external communication may have “assuaged reservations about

imposing the death penalty that the attorney’s comments may have instilled” and thus

actually prejudiced Barnes’ sentencing. Maj. Op. 16. Because the record does not support

the majority’s conclusion that the external communication actually prejudiced Barnes, I

respectfully dissent.




                                              I.

       In 1992, Barnes and two other men robbed and killed B.P. and Ruby Tutterow. In a

joint jury trial held in North Carolina state court, all three men were convicted on two

counts of first-degree murder, two counts of robbery with a dangerous weapon, and one

count of first-degree burglary.




                                              18
       During closing arguments in the penalty phase of the trial, counsel for one of

Barnes’ co-defendants urged the jury not to impose the death penalty because although

state law permitted it, God’s law prohibited that penalty. Counsel argued that if the jurors

were “true believer[s],” they knew that one day God would hold them accountable for their

actions just as He would hold the defendants responsible. J.A. 2374. Counsel admonished

the jurors that they would want God to say “Well done, my good and faithful servant. You

have done good things with your life. You have done good deeds. Enter into the Kingdom

of Heaven,” and that they would not want to have to justify their decision to violate his

commandment not to kill “because the laws of man said I could.” J.A. 2374. 1

       Following deliberation, the jury recommended the death penalty for Barnes and one

co-defendant—both of whom were identified by the third co-defendant as the individuals

who shot the Tutterows—and mandatory life imprisonment for the third co-defendant. The

trial court imposed the recommended sentences.

       Just after the jury announced their sentencing decision, Barnes’ counsel informed

the court that he had discovered that one of the jurors spoke to a member of the clergy

“about a particular question as to the death penalty.” J.A. 1602. After counsel confirmed

that he had no evidence that the juror discussed “the particular facts of this case with

anybody outside the jury,” the trial court judge denied counsel’s request to question the

jury about deliberations. J.A. 1602–03.


       1
         For reasons not apparent in the record, the prosecution did not object to counsel’s
manipulation of the jury’s religious beliefs and the trial court gave no cautionary or limiting
instruction.


                                              19
       Barnes argued on both direct appeal and in his state motion for appropriate relief

that it was error for the trial court not to investigate whether the sentencing deliberations

had been prejudiced by juror contact with a third party. His claims were rejected at both

stages. State v. Barnes, 481 S.E.2d 44, 68 (N.C. 1997); J.A. 1882–83 (MAR court’s denial).

       After exhausting his state remedies, Barnes filed a petition under 28 U.S.C. § 2254

arguing that the state court’s adjudication of his juror misconduct claim was contrary to or

unreasonably applied Remmer v. United States, 347 U.S. 227 (1954), which held that “any

private communication, contact, or tampering . . . with a juror during a trial about the matter

pending before the jury is . . . presumptively prejudicial” and warranted an evidentiary

hearing on that issue. Id. at 229. The district court disagreed and denied relief, Barnes v.

Lassiter, No. 1:08–cv–00271, 2013 WL 1314466 (M.D.N.C. Mar. 28, 2013), but on appeal

a majority of this Court agreed with Barnes that the state court misapplied Remmer. Barnes

v. Joyner, 751 F.3d 229 (4th Cir. 2014). As a consequence, the case was remanded to the

district court for a determination of whether actual prejudice resulted from the juror’s third-

party communication.

       However, having concluded that Barnes was not entitled to relief under the highly

deferential standard of review federal courts apply under the Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), I dissented from the majority’s decision. Id. at 253

(Agee, J., dissenting). That dissenting opinion explains why “‘fairminded jurists could

disagree’ as to whether the communication Barnes alleges to have occurred constituted

juror contact with a third party ‘about a matter pending before the jury’” given that it “did




                                              20
not directly bear upon how the juror would vote” in this case. Id. at 266 (Agee, J.,

dissenting). 2

       On remand, the district court referred the case to a magistrate judge to conduct the

evidentiary hearing. Barnes called three members of the jury as witnesses: the juror who

spoke with her pastor (Hollie Jordan) and two jurors who recounted aspects of the jury

deliberations (Ardith Peacock and Leah Weddington). 3 In sum, Juror Jordan testified that

she approached her pastor because she was concerned about the co-defendants’ closing

argument that the jurors “would burn in hell” if they imposed the death sentence. J.A. 2269.

Jordan testified that her pastor said the Bible taught that “we had to live by the laws of the

land” and “told [her] some scriptures in the Bible” to support that view, though she could

not recall which verses he used. J.A. 2271. Juror Peacock also recalled that Jordan brought

a Bible into deliberations and read “several passages” from it, adding that she believed one

verse had to do with “the eye for an eye and tooth for a tooth,” but she was not sure what




       2
        The State petitioned for certiorari in the Supreme Court of the United States. The
Supreme Court denied certiorari, though Justice Thomas wrote an opinion dissenting from
the denial, which Justice Alito joined. Joyner v. Barnes, 135 S. Ct. 2643 (2015) (mem.).
According to Justice Thomas, the state court did not unreasonably apply Supreme Court
precedent in concluding that a question posed by a juror to her minister “about the death
penalty generally [] did not discuss the facts of the case” and “did not concern the matter
pending before the jury” for purposes of applying Remmer. Id. at 2647.
       3
          Barnes also called as a witness his counsel from the direct appeal, though as the
magistrate judge noted in her report and recommendation, the attorney testified less as a
fact witness than as an additional attorney’s assessment of potential issues for appeal.
Neither party relies on her testimony.
        The record also shows that Jordan’s pastor, Tom Lomax, had died prior to the
district court proceedings.


                                             21
verses or books of the Bible were read. J.A. 2281, 2292. Peacock testified that Jordan “did

not state that [the verses she read] were for” or against the death penalty. J.A. 2290, 2292.

Instead, she characterized Jordan’s statements as flowing from “the closing argument . . .

that one of the defense attorneys had” given. J.A. 2290. According to Peacock, Jordan read

the Bible verses to “say[], you know, we are doing our duty” as a rebuttal to the defense

attorney’s contention that the Bible said they would go to hell should they sentence the

defendants to death. J.A. 2291–92. Juror Weddington remembered a female juror reading

from the Bible during deliberations, though she, too, could not recall which verses were

read. Nor did Weddington testify to the context for the Bible reading. When asked “what

might have prompted the juror . . . to bring the Bible into the jury room,” Weddington

replied, “I guess she was trying to convince someone to – it was okay to give [the

defendants] the death penalty.” J.A. 2295.

       The magistrate judge’s report and recommendation concluded Barnes’ petition

should be denied, finding any error was harmless “because there was no actual prejudice

to [Barnes] since the jury verdict in this case was not tainted by the third-party contact

between Juror Jordan and” her pastor. J.A. 2395. In particular, the magistrate noted that

the evidence did not show that the juror’s conversation with her pastor touched on the

appropriate punishment for any defendant in this case, but rather centered on whether the

Bible would ever allow a devout juror to impose the death penalty. The magistrate judge

also pointed to the nature of Barnes’ crimes and the jury’s decision to sentence two

defendants to death and one to life imprisonment as confirmation that the verdicts were




                                             22
based on the proper statutory facts before the jury rather than an improper external

influence.

       The district court adopted the magistrate judge’s report and recommendation with

only minor modifications, and it denied Barnes’ petition. Barnes v. Thomas, No.

1:08cv271, 2018 WL 3659016 (M.D.N.C. Aug. 2, 2018). The district court characterized

as “speculation” Juror Weddington’s testimony that she “guess[ed]” Jordan’s motive for

reading the Bible during deliberations was to advocate for the death penalty. Id. at *6. It

pointed to the record evidence about the nature of Jordan’s conversation with her pastor

and the information shared with other jurors to support the conclusion that neither the

pastor nor Jordan advocated for one sentence over another, noting that the pastor’s

admonitions to follow the law of the land were precisely what the trial court instructed the

jurors to do. And the district court recounted the strength of the state’s case against Barnes

as further evidence of harmlessness. Despite the court’s confidence in its conclusion, given

that the case involved the death penalty, it granted Barnes a certificate of appealability “on

the issue of whether the extraneous communication between Juror Jordan and [her pastor]

had a ‘substantial and injurious effect or influence in determining the jury’s verdict,’ or

rather was harmless.” Id. at *11.



                                             II.

       To be eligible for relief, Barnes must satisfy AEDPA’s strict limits on when a

federal court can grant relief to state prisoners. First, he must exhaust his state court

remedies before being able to raise a claim in federal court. 28 U.S.C. § 2254(b)(1).


                                             23
Second, he must show that the state court’s adjudication of the claim “resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States.” § 2254(d)(1). And third,

because “most constitutional errors can be harmless,” Arizona v. Fulminante, 499 U.S. 279,

306 (1991), he must demonstrate that the error complained of caused actual prejudice.

Fullwood v. Lee, 290 F.3d 663, 679 (4th Cir. 2002).

       For the detailed reasons set out in my previous dissenting opinion, I continue to

adhere to the view that Barnes’§ 2254 petition should be denied because it fails at the

second stage of inquiry: the state court’s adjudication of his juror misconduct claim did not

involve an unreasonable application of Remmer. Barnes, 751 F.3d at 253–66 (Agee, J.,

dissenting). But the panel majority has held otherwise, and this appeal centers on whether

Barnes has cleared the third hurdle to obtaining habeas relief by showing that the error was

not harmless: that is, that he suffered actual prejudice.

       In the context of § 2254 proceedings, we apply the harmless error standard from

Brecht v. Abrahamson, 507 U.S. 619 (1993), which differs from the way harmlessness is

analyzed in review upon direct appeal. “Because of the threat collateral attacks pose to

finality, comity and federalism, habeas petitions may secure the writ only if the error

actually prejudiced them.” Bauberger v. Haynes, 632 F.3d 100, 104 (4th Cir. 2011). 4 In

this context, “actual prejudice” means showing that the error “had a substantial and



       4
          Here, and throughout the opinion, I have omitted internal quotation marks,
alterations, citations unless otherwise noted.


                                              24
injurious effect or influence in determining the jury’s verdict.” Fullwood, 290 F.3d at 679

(quoting Brecht, 507 U.S. at 637). In an “unusual” case, the question of whether a

substantial or injurious effect or influence may be “so evenly balanced” that the Court is in

“grave doubt” as to the harmlessness of an error; in that case, the Court should grant the §

2254 petition. Bauberger, 632 F.3d at 104. But in the ordinary case, the Court can assess

the error and determine whether the defendant has demonstrated actual prejudice. See id.

In the context of errors that occur during the sentencing phase of a death penalty case, the

question before the Court is whether the error had a “substantial and injurious effect or

influence on the jury’s decision to sentence [the defendant] to death.” See Tuggle v.

Netherland, 79 F.3d 1386, 1393 (4th Cir. 1996).

       The evidence Barnes developed in the district court does not demonstrate actual

prejudice for at least three reasons: (1) the third-party communication was neutral

concerning how Barnes should be sentenced; (2) the communication did not alter the facts

or the law that the jury was instructed to use in deciding how to sentence Barnes; and (3)

the communication does not bear any other hallmarks of having had a substantial or

injurious effect or influence on the deliberative process.

                                             A.

       Barnes first fails to demonstrate actual prejudice because the external

communication that occurred in this case did not relate to what sentence the jury should

impose for Barnes’ crimes. Put another way, the nature of the communication was of such

a neutral and tangential nature to the issue before the jury that it could not have had an

“injurious effect or influence” on the jury’s sentencing decision. Brecht, 507 U.S. at 627.


                                             25
       The Supreme Court has recognized that “it is virtually impossible to shield jurors

from every contact or influence that might theoretically affect their vote.” Smith v. Phillips,

455 U.S. 209, 217 (1982). This means that when assessing instances of improper jury

communication with a third-party, the Court must ensure that the defendant was tried by a

“jury capable and willing to decide the case solely on the evidence before it.” Id.; see also

Rushen v. Spain, 464 U.S. 114, 118–120 (1983). Consequently, not every improper

communication between a juror and non-juror is actually prejudicial to a defendant.

Sometimes, the nature of the conversation will readily reveal whether it was innocuous—

e.g., a salutation—or injurious—e.g., opinion about guilt.

       Based on this understanding, courts have recognized that a petitioner may be able

to satisfy his burden of showing actual prejudice when one or more jurors is exposed to a

non-juror’s opinion about the defendant’s guilt or punishment. Indeed, the Supreme Court

has stated that “it would be blinking reality not to recognize the extreme prejudice inherent”

when a court employee offers his opinion about the defendant’s culpability to the jurors.

Parker v. Gladden, 385 U.S. 363, 365 (1966) (per curiam). Specifically, in Parker, a bailiff

assigned to a jury told several jurors, “Oh that wicked fellow (petitioner), he is guilty” and

later said to another juror that “[i]f there is anything wrong (in finding petitioner guilty)

the Supreme Court will correct it.” Id. at 363–64 . Along this line, the U.S. Court of Appeals

for the Ninth Circuit has recognized that although “not every incident of a juror’s ex parte

contact with friends or relatives would constitute actual prejudice to a defendant,” a habeas

petitioner had demonstrated actual prejudice when a juror engaged in “active[]

discuss[ions]” about the case with her friends and those friends “presented . . . strong


                                              26
opinions concerning the proper outcome of [the defendant’s case].” United States v. Maree,

934 F.2d 196, 202 (9th Cir. 1991) abrogated on other grounds by United States v. Adams,

432 F.3d 1092 (9th Cir. 2006).

       In contrast to the bailiff in Parker and the juror’s friends in Maree, the record

developed in the district court here is unequivocal that Juror Jordan’s pastor did not provide

his opinion regarding an appropriate sentence for Barnes or comment on any of the

evidence or law relevant to the jury’s deliberations. This was so because Jordan did not ask

her pastor’s “advice or counsel about the case” and only asked him about “the closing

argument as far as . . . if they got the death sentence for what they did and we sentenced

them to death, were we going to die because we’re killing them.” J.A. 2272. She solicited

her pastor’s view on the narrow issue of whether the Bible said jurors could go to hell if

they decided to sentence the defendants to death. Jordan repeatedly stated, without

contradiction, that she did not seek her pastor’s advice about the case or how she should

vote. J.A. 2275–76 (“The only thing [that led me to talk to him] was as far as burning in

hell. That’s the only reason I went and talked to him.”). There is no record evidence to the

contrary.

       The pastor’s response was similarly limited: that jurors would not be condemned to

hell for their sentencing decision because the Bible did not teach that view. Instead, the

pastor noted the Bible instructed Christians to “live by the laws of the land.” J.A. 2273.

Pastor Lomax provided Jordan with a few Bible verses to support that view. Most

importantly, at no time did the pastor lead Jordan to believe “the Bible supported [or] didn’t

support the death penalty,” or give his view in any way as to the disposition of Barnes’


                                             27
case. J.A. 2273. Jordan relayed the same information to other jurors at the next day’s

deliberations.

       Juror Peacock’s testimony wholly supports Jordan’s testimony on this point,

reiterating that Jordan did not use the pastor’s comments or the Bible verses to support or

oppose the death penalty for Barnes or any of the other defendants. 5

       Juror Weddington’s testimony does not alter this analysis. Her recollections were

hazy and not well-developed, as she testified only that a female juror had read from the

Bible during deliberations and did not provide any testimony connecting the juror’s

comments to a conversation with her pastor. When asked what might have prompted the

juror to read from the Bible, Weddington speculated, “I guess she was trying to convince

someone to – it was okay to give him the death penalty.” J.A. 2295 (emphasis added). But

guesses are not evidence. The Mattano, 52 F. 876, 880 (4th Cir. 1892) (“[L]oose conjecture

is not testimony.”); see also U.S. Steel Min. Co. v. Director, Office of Workers’ Comp.

Programs, U.S. Dep’t of Labor, 187 F.3d 384, 390 (4th Cir. 1999) (noting the words used

in the testimony—“it is possible that it could”—rendered the testimony “entirely

speculative”).



       5
         Given that none of the witnesses could recall where in the Bible the verses
originated, Peacock’s recollection that one verse had to do with an “eye for an eye and
tooth for a tooth” is of limited evidentiary value. J.A. 2281. The phrase appears in both the
Old and New Testaments, and in the New Testament appearance the phrase is followed by
the admonition “But I say unto you, That ye resist not evil: but whosoever shall smite thee
on they right cheek, turn to him the other also.” Matthew 5:38–39; see Hurst v. Joyner, 757
F.3d 389, 392 n.1 (4th Cir. 2014) (discussing the four appearances of the phrase in the
Christian Bible); Robinson v. Polk, 438 F.3d 350, 358 n.8 (4th Cir. 2006) (same).


                                             28
       Unable to recall details of Jordan’s communication, Weddington provided no

factual information about Jordan’s statements during the deliberations that would allow for

a factfinder to conclude that her “guess” was based on any reasonable impression formed

from witnessing the events in question. Specifically, Weddington did not identify which

female juror read from the Bible, what Bible verses were read, or whether they were from

the Old or New Testament, and she did not provide any testimony regarding what else the

juror said besides reading from the Bible. Juror Weddington thus offered no basis for

connecting her “guess” about the juror’s motive to what the juror did. At bottom,

Weddington acknowledged she was “guess[ing]” at a reason and the district court properly

took her at her word when it concluded Weddington’s statement was speculative and thus

not evidence of actual prejudice. J.A. 2443-45. The majority errs in relying on her

conjecture as a basis for granting Barnes relief.

       Further, the majority opinion simply ignores the uncontested fact that no witness—

none—testified that Pastor Lomax said anything that attempted to influence Juror Jordan

(directly) or another juror (indirectly) as to the merits of what sentence Barnes should

receive under North Carolina law. Unlike the bailiff’s express opinion of guilt in Parker or

the friends’ open discussion of the case in Maree, the external communication that occurred

in this case did not address the merits of the case nor did it expose Juror Jordan or any other

juror to a third-party’s view of the evidence or the appropriate sentence. While an

inappropriate third-party communication occurred, it was unrelated to the question of what

sentence Barnes should receive and thus could not have prejudiced him by affecting or

influencing the jury’s decision making.


                                              29
       Courts have held that when a communication, as that here, is innocuous or not about

the decision the jury must make, the error has not actually prejudiced the defendant even

when the communication was tangentially related to the case. E.g., Rushen, 464 U.S. at

118–19 (concluding no prejudice arose from juror’s ex parte communication with trial

judge concerning juror’s personal acquaintance with a prior victim of the defendant

because judge had ensured juror could still be impartial during deliberations); Crease v.

McKune, 189 F.3d 1188, 1190, 1192–94 (10th Cir. 1999) (holding petitioner had not

demonstrated actual prejudice when a juror had an ex parte conversation with the judge

during which she expressed discomfort with state law and the judge reiterated several jury

instructions and “admonished her according to the jury instructions that she cannot allow

prejudice and sympathy to enter into her deliberation” because the judge did not pressure

her to vote to convict or suggest how she should vote); United States v. Endicott, 869 F.2d
452, 454, 457 (9th Cir. 1989) (concluding that no actual prejudice resulted from contact

between a juror and a government witness where the juror complained to the witness that

the defendants were “guilty,” but “we will have to listen to all the rest of the b.s.” because

the exchange was “inconsequential”); United States v. Day, 830 F.2d 1099, 1103–07 (10th

Cir. 1987) (holding no actual prejudice where a juror and a government witness engaged

in “a casual, time-of-the-day greeting” about how the juror was “holding up” and that the

testimony “may put you to sleep”); see also United States v. Davis, 51 F.3d 269, 1995 WL
139323, *3 (4th Cir. 1995) (unpublished table decision) (holding defendant failed to

demonstrate actual prejudice when a juror asked the government’s case agent what the




                                             30
Bureau of Alcohol, Tobacco, and Firearms did because “the conversation had not involved

the merits of the pending case”).

       As in the cases cited above, Barnes has failed to demonstrate that the conversation

between Juror Jordan and her pastor, by its nature, had a substantial and injurious effect or

influence on his being sentenced to death. The communication involved a topic tangential

to the jury’s assessment of the law and facts relevant to the sentencing determination. At

no point did the pastor communicate his views about Barnes, Barnes’ co-defendants, or the

case itself. Nor did he even mention the Bible’s views of the death penalty generally, or

under what circumstances the Bible may allow for such a sentence. Because Jordan’s

conversation with her pastor did not advocate for or against the death penalty in general—

let alone as the appropriate punishment for Barnes—it could not have swayed her own or

any other juror’s decision about how to sentence Barnes. Thus, as many courts considering

similarly tangential ex parte communications have concluded, an innocuous conversation

like Jordan’s with her pastor could not have not actually prejudiced Barnes.

       The majority opinion’s contrary conclusion stems from multiple missteps. At the

outset, it draws the specious conclusion that the third-party communication advocated for

the death penalty: a conclusion wholly without support in the record. That conclusion

ignores the entirety of the testimony concerning what the pastor said: first, that jurors would

not go to hell if they voted to impose the death penalty, and, second, that the Bible said

individuals should follow the law of the land. These statements are neutral on the question

of how Barnes should be sentenced. What is more, the majority’s conclusion contradicts




                                              31
the testimony of both Juror Jordan and Juror Peacock that the information relayed directly

or indirectly from the pastor did not advocate for or against the death penalty.

       Given that the pastor’s comments could not possibly have been injurious to Barnes,

the communication that occurred in this case could not have had a prejudicial effect or

influence on the verdict. But after the majority opinion manipulates the communication

into a broadly pro-death penalty influence, it then excuses Barnes for failing to prove that

aspect of actual prejudice by blaming Federal Rule of Evidence 606. But this rule offers no

refuge. Rule 606 codifies the common-law prohibition of admitting juror testimony to

impeach a jury verdict. Fed. R. Evid. 606(b)(1) (“During an inquiry into the validity of a

verdict or indictment, a juror may not testify about . . . the effect of anything on that juror’s

or another juror’s vote; or any juror’s mental processes concerning the verdict or

indictment.”). An exception to that rule found in both the federal and North Carolina rules

of evidence allows jurors to testify as to “whether extraneous prejudicial information [that

has been] improperly brought to the jury’s attention or whether any outside influence was

improperly brought to bear upon any juror.” Robinson, 438 F.3d at 360 n.10 (citing Fed.

R. Evid. 606(b); N.C. Gen. Stat. § 8C-1, Rule 606(b)). This exception allowed Barnes to

garner evidence concerning Juror Jordan’s communication with her pastor and her

conveyance of that information to the jury.

       But Barnes’ problem demonstrating actual prejudice did not arise from his inability

to present witnesses who could confirm that they were persuaded to vote for the death

penalty as a result of Juror Jordan’s conversation with her pastor. Rather, Barnes’ claim

falters because he has an objective failure of proof that the communication exposed Jordan


                                               32
or another juror to a third party’s opinion that they should sentence Barnes to death. Unlike

the instances where the subject matter of the communication had a clear analytical bridge

to the prejudicial effect or influence, the communication in this case touched on a different

topic. The majority can only reach a contrary conclusion by misrepresenting what the

conversation entailed and then speculating about its unproven influence on a juror. That

reasoning falls far short of proof of actual prejudice and is contrary to the record.

                                              B.

       Barnes also failed to demonstrate actual prejudice because the external

communication did not materially alter the facts or law by which the jurors were to

determine Barnes’ sentence. As the district court explained,

       [i]n the absence of additional evidence that either Pastor Lomax or Juror
       Jordan employed Bible verses to actively encourage jurors to impose the
       death penalty, the logical conclusion is that the extraneous influence
       encouraged the jurors to decide the case based on the facts presented and the
       law of North Carolina and not based on the religious constraints defense
       counsel sought to impose. This weighs against any finding that the
       extraneous influence had a substantial and injurious effect or influence in
       determining the jury’s verdict.

Barnes, 2018 WL 3659016, at *7.

       Conversely, a defendant could establish actual prejudice by showing external

influences that alter the facts being considered during deliberations. For example, courts

have held that a petitioner may be able to satisfy the Brecht standard when the jury

considers inculpatory evidence that was not presented at trial. E.g., Sassounian v. Roe, 230
F.3d 1097, 1108–12 (9th Cir. 2000) (holding actual prejudice was shown when jury

considered a telephone call that had not been discussed during the trial and which related



                                             33
to the defendant’s motive); Bonner v. Holt, 26 F.3d 1081, 1084 (11th Cir. 1994) (holding

the defendant was actually prejudiced when jury returned a verdict of guilt only after

learning that the defendant was a habitual offender, a fact that was not introduced at trial);

Marino v. Vasquez, 812 F.2d 499, 506 (9th Cir. 1987) (observing that petitioner had

established actual prejudice because there was “a direct and rational connection between

the extrinsic material” and the jury’s verdict when the jury engaged in an “unauthorized

out-of-court experiment with [a] gun [that] relate[d] to the defense theory of self-defense,

which was a material element”); cf. Dorsey v. Quarterman, 494 F.3d 527, 531–32 (5th Cir.

2007) (holding the defendant did not experience actual prejudice when jurors inadvertently

received an unedited transcript that contained information about the defendant’s prior bad

acts because jurors “were questioned to insure that they would disregard the material” and

“be impartial” during deliberations and the evidence against the defendant was

overwhelming). Of course, there’s no evidence in this case—none—that Juror Jordan

conversation with her pastor exposed any juror to any new facts that might be relevant to

his sentence or shed a different light on the known facts.

       Separately, external influences that materially alter the legal standard the jury uses

to deliberate may establish actual prejudice. E.g., Marino, 813 F.2d at 506 (observing that

petitioner established actual prejudice because there was a “direct and rational connection

between the extrinsic material” and the jury’s verdict when the jury consulted a dictionary

definition that changed the meaning of the offense’s material element in dispute).

       But where the external influence did not materially alter the jury’s understanding of

the circumstances in which it could reach its verdict, that influence—even when it changed


                                             34
the jury’s comprehension of a material legal element—did not rise to the level of being

actually prejudicial. In Bauberger, we held that the petitioner had not demonstrated actual

prejudice for purposes of § 2254 arising from the jurors’ decision to review “dictionary

definitions of several words in the judge’s instructions.” 632 F.3d at 102. 6 In relevant part,

that jury was tasked with determining whether Bauberger was guilty of second-degree

murder and the only disputed element in the case was whether he had acted with “malice.”

The court instructed the jurors:

       Malice is a necessary element which distinguishes second degree murder
       from manslaughter. Malice arises when an act which is inherently dangerous
       to human life is intentionally done so recklessly and wantonly as to manifest
       a mind utterly without regard for human life and social duty and deliberately
       bent on mischief.

Id. at 105. On a lunch break, the jury foreperson obtained a dictionary and, when

deliberations resumed, read several of its definitions to other jurors, including the terms

“recklessly”—defined as “lack of due caution”—and “wantonly”—defined as “arrogant

recklessness of justice or the feelings of others.” Id. at 105–06. Later that day, the jury

convicted Bauberger of second-degree murder. In his § 2254 petition, Bauberger argued

that the jury’s decision to consult the dictionary during deliberations had a substantial and

injurious effect because one or more jurors may have relied on those definitions, which he

contended lowered the government’s burden of proving malice as defined by the law.



       6
         Although third-party communications differ from other sorts of external influences
on a jury for certain aspects of the analysis, see United States v. Lawson, 677 F.3d 629, 644
(4th Cir. 2012), both could demonstrate actual prejudice if they resulted in an alteration to
the legal standard by which the jury weighed the evidence.


                                              35
          The Court disagreed, concluding that the definitions of malice “even as possibly

modified by the definitions the jurors consulted, fully conveyed the essence of North

Carolina law concerning malice.” Id. at 107. In short, we held that “Bauberger’s verdict

was not substantially and injuriously affected by the dictionary’s definition of ‘recklessly’

because the altered instruction as a whole remained materially equivalent to the one given

by the judge.” Id. The Court reached the same conclusion regarding the jury’s consideration

of the term “wantonly,” explaining that “[a]ny modification of the instruction that came

about by virtue of the dictionary’s definition of ‘wantonly’ did not materially affect that

instruction’s malice standard.” Id. Lastly, the Court “look[ed] to the strength of the

evidence in assessing whether the dictionary use substantially and injuriously affected

Bauberger’s verdict,” concluding that because the evidence on this element was “not likely

a close one,” meaning that “it is less likely that the error impacted the jury’s decision.” Id.

at 108.

          Bauberger counsels that the external communication in this case, which related to

the jury’s decision far less than the unauthorized use of a dictionary in Bauberger did,

could not have substantially and injuriously affected Barnes’ sentence. As discussed, Juror

Jordan’s pastor relayed two thoughts that Jordan then shared with the jury: that the Bible

commanded jurors to follow “the laws of the land” and that the Bible did not say that jurors

would go to hell if they decided to impose the death penalty. J.A. 2271. While those

positions countered the co-defendants’ closing argument, they were fully consistent with

the jurors’ duty in making their sentencing decision: to sentence Barnes based on North

Carolina’s capital sentencing criteria, not the Bible’s view for or against the death penalty.


                                              36
The external communication that occurred in this case—while inappropriate—neither

introduced an improper consideration into the deliberative process nor expanded the

circumstances in which the jury could lawfully impose the death penalty.

       Simply put, the view that jurors must follow the law of the land—regardless of their

personal convictions regarding the morality of the death penalty—corresponds precisely

with federal and state law establishing a juror’s sworn obligation during deliberations.

Jurors in a capital case are charged with determining an appropriate sentence based on the

legally relevant factors as applied to the facts of the case. See, e.g., Turner v. Louisiana,

379 U.S. 466, 472–73 (1965). To that end, prospective jurors can be questioned and

excused for cause if they hold any views that would “prevent or substantially impair the

performance of his duties as a juror in accordance with his instructions and his oath.”

Wainwright v. Witt, 469 U.S. 412, 424 (1985); see also N.C. Gen. Stat. § 15A-1212(8)

(stating that jurors can be challenged for cause on the ground that the juror “[a]s a matter

of conscience, regardless of the facts and circumstances, would be unable to render a

verdict with respect to the charge in accordance with the law of North Carolina”);

Robinson, 444 F.3d at 226 (Wilkinson, J., concurring in denial of rehearing en banc)

(“Courts have always recognized that jurors’ personal convictions, including religious

ones, may impede the dutiful performance of their momentous responsibility.”). In

addition, North Carolina courts have “repeatedly cautioned counsel that they should base

their jury arguments solely upon the secular law and the facts,” although various arguments

invoking the Bible have been held not to so infect a trial with unfairness as to violate a

defendant’s due process rights. State v. Lloyd, 552 S.E.2d 596, 624–25 (N.C. 2001); see


                                             37
also State v. Williams, 510 S.E.2d 626, 643 (N.C. 1999) (“Our trial courts must vigilantly

ensure that counsel for the State and for defendant do not distract the jury from its sole and

exclusive duty to apply secular law.”).

       Juror Jordan’s conversation with her pastor, which she relayed to the other jurors,

reinforced the very framework by which the jurors had already been instructed to use when

assessing a proper sentence: to rely solely on North Carolina’s sentencing criteria.

       The same conclusion can be drawn from the comment that the Bible did not say

jurors would go to hell if they decided to impose the death penalty. As with the earlier

statement, this communication did not expand the circumstances in which the jury could

sentence Barnes to death under North Carolina law. Instead, it directed the jurors to follow

their obligation to review the relevant factors under North Carolina law and determine

whether the circumstances of Barnes’ case warranted death or life imprisonment. In sum,

the external communication mitigated the argument by Barnes’ co-defendant’s counsel that

the jurors would face eternal damnation, but mitigating that argument did not implicate the

jury’s duty during deliberations: to determine an appropriate sentence for Barnes based on

the facts and North Carolina law.

       As was true in Bauburger, the external communications that occurred in this case

were consistent with “the essence of North Carolina law” concerning the jurors’ sentencing

options and did not “materially affect[]” that standard. Bauberger, 632 F.3d at 107.

Because the external communication at issue here did not lead the jury to consider

additional facts or incorrect law in making its sentencing determination, the

communication did not have an injurious effect or influence on that process. Absent this


                                             38
influence, the admonition to jurors to follow their sworn duty cannot support a finding of

actual prejudice.

                                             C.

       Additional factors reinforce the conclusion that Barnes was not actually prejudiced

as a result of the external communication between Juror Jordan and her pastor, including:

the comparatively short duration of the communication, the jury’s split sentencing decision

between the three co-defendants, and the jury’s specific findings in the penalty phase.

       Courts have considered the timing and duration of any error as part of their actual

prejudice assessment. Fitzgerald v. Greene, 150 F.3d 357, 366 (4th Cir. 1998) (concluding

no actual prejudice had resulted from a juror’s statement the defendant claimed to

demonstrate implied bias because when the statement was made, the jury had already voted

to convict the defendant and recommended the death penalty for one charge); Marino, 812
F.2d at 506 (noting that the “length of time [extrinsic material] was available to the jury,”

“the extent to which the [jury] discussed and considered it,” and when the material was

introduced and “at what point in the deliberations” were all factors to be considered as part

of the total actual prejudice assessment). Here, Juror Jordan’s conversation with her pastor

lasted only a “few minutes” during a substantially longer conversation with him about other

matters. J.A. 2271. Then, during deliberations that spanned more than one day, Juror Jordan

spent “15 to 30 minutes” discussing the view that Christians were to “live by the laws of

the land” and “read[ing] the Bible verses to them” that her pastor had given to her. J.A.

2273–75. All told, there is no evidence that the pastor’s comments concerning the Bible’s

instruction to follow the law of the land took a place of prominence during the deliberative


                                             39
process. Nor is there any indication, as has been present in other cases, that this discussion

occurred at a critical juncture—such as between a deadlocked jury and final verdict—in

the deliberations. E.g., Marino, 812 F.2d at 506; Bulger v. McClay, 575 F.2d 407, 411–12

(2d Cir. 1978)(relying in part on the jury’s “difficulty in reaching a verdict” before being

exposed to extra-record information as the basis for concluding the error “may well have

been determinative” to the verdict).

       Courts have also looked to the strength or weakness of the prosecution’s case when

assessing whether an error had a substantial and injurious effect or influence. Jones v.

Angelone, 94 F.3d 900, 909 n.10 (4th Cir. 1996) (observing that this factor is relevant to

determining whether the error was “substantial”); accord Broom v. Mitchell, 441 F.3d 392,

412 (6th Cir. 2006); Malicoat v. Mullin, 426 F.3d 1241, 1250–52 (10th Cir. 2005). Given

that the decision to impose the death penalty involves a level of subjective assessment that

is not present when assessing guilt in the first instance, I recognize that this factor has a

limited utility. Nonetheless, when combined with the reasons already discussed and the

following aspects of the sentence deliberations, there is no room for any “grave doubt” as

to the harmlessness of the external communication that occurred in this case.

       First, the jurors returned different sentences for the three co-defendants. As noted,

the jury was deliberating the appropriate sentence for Barnes and his two co-defendants at

the same time. All three men could have received the death penalty. But the jurors decided

that only Barnes and one co-defendant should receive the death penalty, while they

sentenced the second co-defendant to life imprisonment. This determination reflects that

the jurors understood their duty to individually assess the appropriate punishment for each


                                             40
defendant, as consistent with the jury instructions. Moreover, they imposed the death

penalty against the two individuals (including Barnes) who had been identified by a co-

defendant as the individuals who actually shot the victims, while imposing a life sentence

against the third co-defendant, who had participated in the robbery scheme and was present

during the murders. This, too, reflects that the jurors imposed a sentence based on their

view of the defendants’ relative culpability in the murders as opposed to a Biblical mandate

for or against the death penalty.

       Second, the jurors returned an individualized assessment of mitigating and

aggravating factors for Barnes based on North Carolina’s capital sentencing criteria. Part

of the jury’s deliberations in the penalty phase required them to find specific mitigating

and aggravating factors under North Carolina law. They found 10 mitigating factors and 4

aggravating factors relevant to their decision to sentence Barnes to death. As the district

court noted, the mitigating factors “related primarily to [Barnes’] childhood,” while the

aggravating factors focused on Barnes’ criminal conduct, including the pecuniary motive

for the murders, that it was part of a course of violent criminal conduct, and its “especially

heinous, atrocious, or cruel” nature. J.A. 2452.

       In sum, these additional factors reinforce the conclusion that the jury was “capable

and willing to decide the case solely on the evidence before it” as opposed to having been

swayed by the improper communication between Juror Jordan and her pastor. McDonough

Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554 (1984).

                                           ****




                                             41
       Considering the nature of the external communication that occurred in this case

alongside the proceedings as a whole, no “grave doubt” exists as to the harmlessness of the

error. Bauberger, 632 F.3d at 104. To the contrary, Barnes simply did not satisfy his burden

of demonstrating actual prejudice, and the district court did not err in denying his § 2254

petition.



                                            III.

       For the reasons set forth above, I would affirm the judgment of the district court.

Therefore, I respectfully dissent.




                                            42